Citation Nr: 1511307	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  The appellant married the Veteran in January 1997 and asserts they are now divorced; she is claiming apportionment on behalf of their two children.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the VA Pension Management Center in Milwaukee, Wisconsin, which denied the appellant an apportionment of the Veteran's VA nonservice-connected pension benefits.  Subsequently, the Nashville, Tennessee VA Regional Office (RO) acquired jurisdiction of the appeal.  

In August 2014, the Board remanded the case to the RO to afford the appellant the videoconference hearing that she had previously requested.  In January 2015, the appellant appeared at the Johnson City, Tennessee offices of the VA and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A copy of the hearing transcript is associated with the claims folder.  At the hearing, the appellant was represented by the Tennessee Department of Veterans' Affairs, whom she had appointed to be her accredited representative in matters before VA (she signed and dated a VA Form 21-22 on the day of the hearing, thus revoking her previous appointment of the Disabled American Veterans as her representative).  Also at the time of the hearing, the appellant filed a waiver of initial RO review of additional evidence she was submitting, which consisted in large part of numerous court documents, in accordance with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As clarified at her January 2015 hearing, the appellant is claiming entitlement to an apportionment of the Veteran's VA pension benefits on behalf of her and the Veteran's two children.  Because a grant of benefits to the appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).  Cases involving contested claims, such as this case, are subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.  For example, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the AOJ did not satisfy its obligations under the procedures relating to contested claims.  It is noted that the Veteran was provided a copy of the SOC issued to the appellant in April 2012 (in accordance with 38 C.F.R. § 19.101), and that a copy of the appellant's substantive appeal statement of April 2012 was not provided to him because it did not contain information that could directly affect the payment of potential payment of the benefits that is the subject of the contested claim (in accordance with 38 C.F.R. § 19.102).  However, the AOJ did not provide the Veteran with proper notice of his right to appear at the videoconference hearing afforded to the appellant in January 2015.  The December 2014 Nashville RO letter that was sent to notify him about the scheduled hearing had been sent instead to an old mailing address (notably, his P.O. Box 969 and city has changed).  While the letter was not returned as undeliverable, records in the Veteran's claims file clearly show that VA correspondence to him are mailed to a different address.  In light of the foregoing, a remand is required to ensure compliance with all specialized contested claim procedures.  

It is also observed that at the hearing, the appellant asserted that her claim for an apportionment on behalf of her two children extended from the period of time she and the Veteran separated until the date of their divorce in December 2009.  However, in a September 2010 statement about her claim for "back" pay, she indicated that her divorce from the Veteran was final in February 2010.  As noted in the April 2012 SOC, the claims file does not contain documentation (i.e., divorce decree) of the date of their divorce.  Thus, on remand, the appellant should be requested to furnish a copy of her divorce decree.  

In addition, both parties should be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  This is important in light of the fact that since his last financial statement was filed in this case, the Milwaukee, Wisconsin RO's Committee on Waivers and Compromises in April 2013 granted his request for waiver of recovery of an overpayment of pension benefits in his account on the basis of financial hardship.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  Specifically, the AOJ must furnish the Veteran and his representative a copy of the January 2015 hearing transcript, and provide the Veteran an opportunity for a hearing (including a Board hearing, if he desires one) as well as the opportunity to respond.  If the Veteran requests a hearing, ensure that both the appellant (and her representative) and the Veteran (and his representative) are notified of the hearing.  If a hearing is scheduled for the Veteran, the appellant should have an opportunity to attend such hearing and offer testimony.
 
2.  The AOJ should request the appellant to furnish a copy of her decree of divorce from the Veteran, for association with the claims file.  

3.  The AOJ should provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information. 

4.  After completion of the foregoing and any other notice or development indicated by the state of the record, the AOJ should readjudicate the matter of whether or not the appellant is entitled to an apportionment of the Veteran's VA pension benefits, in accordance with all contested claim procedures.  If any benefit sought is denied, furnish the appellant and the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).




